Citation Nr: 1639062	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-19 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee disability (right chondromalacia of the right knee).

2.  Entitlement to an evaluation in excess of 20 percent for a right ankle disability (right ankle instability).

3.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 

INTRODUCTION

The Veteran had active service from June 1978 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of  decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board concludes that additional development is necessary before the issues on appeal are adjudicated.

The Veteran asserts that her right knee and right ankle disabilities are more disabling than the ratings currently assigned to them.

The Veteran was last evaluated by VA in May 2012.  The Board finds that that examination is incomplete, as the examiner did not fully discuss the fact that the Veteran reported that her knee experienced both increased instability and locking, and the fact that said instability and locking were the reason she had multiple fractures in her right ankle.  The Veteran also stated that the examiners pushed her knee and ankle forcefully beyond what is normally her range of motion, causing her extreme pain and discomfort.  The Board finds that a new VA examination is necessary to address the current symptomatology of the Veteran's right knee and right ankle disabilities.  That examination should also address any neurological manifestations of the Veteran's right knee and right ankle disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claim for TDIU is part of a Veteran's claims for increased rating.  However, that issue of TDIU is inextricably intertwined with the increased rating claims on appeal, and the Board will defer adjudication of the TDIU claim until the development directed on the other claims has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assess the current severity of her right knee and right ankle disabilities.  The examiner must review the record, and should note that review in the examination report.  All stated opinions must be supported by full rationale.  The examiner should provide opinions on the following:

The examination report should set forth all current complaints, findings, and diagnoses.  The report should include range of motion findings, instability findings, and should state whether ankylosis is present.  The report should address any pain on motion, fatigability, incoordination, excess motion, weakened motion, or limited motion and should state any additional functional impairment, particularly on repetitive motion or with flare-up.  If weakness or painful motion is found, the examiner should specify the severity and frequency of those symptoms.  Finally, the examiner should discuss any neurological manifestations of the Veteran's right knee and right ankle disabilities, including stating whether or not there is any neurological disability associated with the knee and ankle disabilities.   

2. Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




